    Fill in this information to identify the case:
    Debtor 1
                    Michelle Lugo
    Debtor 2

    (Spouse, if filing)

    United States Bankruptcy Court for the:      District of New Jersey (Camden)
                                                                             (State)

    Case number       20-19144-ABA

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See bankruptcy rule 3002.1


Name of creditor: ARC Home LLC. (f/k/a WEI Mortgage                            Court claim no. (if known): _________
LLC)
                                                                               Date of payment change:                     _________
                                                                               Must be at least 21 days after date
Last four digits of any number you                    4278                     of this notice
use to identify the debtor's account:



                                                                               New total payment:                          $_________
                                                                               Principal, interest, and escrow, if any




    Part 1:         Escrow Account Payment Adjustment

1.       Will there be a change in the debtor's escrow account payment?
           No             Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe
                          the basis for the change. If a statement is not attached, explain why: ___________________________________________
           Yes            __________________________________________________________________________________________________

                          Current escrow payment:        $ ________                      New escrow payment:         $ ________





Part 2:             Mortgage Payment Adjustment
    2.    Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the
          debtor's variable-rate note?
           No             Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
                          attached, explain why:
           Yes            ____________________________________________________________________________________________
                          Current Interest Rate: _____%                                New interest rate: _____%
                          Current principal and interest payment:       $                New principal and interest payment:       $
Part 3:             Other Payment Change
    3.    Will there be a change in the debtor's mortgage payment for a reason not listed above?
                          Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
           No             agreement. (Court approval may be required before the payment change can take effect)
           Yes
                          Reason for change: Debtor has entered into a forbearance agreement, whereby monthly mortgage payments have been
                          suspended for 4/1/2020, through 9/1/2020. Payments to resume 10/1/2020.          ___________________________

                          Current mortgage payment:        $$______                      New mortgage payment:           $______




Official Form 410S1                                          Notice of Mortgage Payment Change                                                    Page 1
Debtor 1     Michelle Lugo                                                            Case Number (if known)
                                                                                                               20-19144-ABA
             First Name                Middle Name            Last Name



Part 4:          Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box
     I am the creditor.
       I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
 knowledge, information, and reasonable belief.

           /s/ Chandra M. Arkema                                                        Date   08/11/2020
     Signature


 Print:                   Chandra M. Arkema                               Bar No.: 029552006      Title    Bankruptcy Attorney
                          First name         Middle Name      Last name


 Company                  RICHARD M. SQUIRE & ASSOCIATES, LLC

 Address                  115 West Avenue, Suite 104,
                          Number                Street

                          Jenkintown, PA 19046
                          City                  State         Zip Code


 Contact phone            (215) 886-8790             Email:   carkema@squirelaw.com




Official Form 410S1                                           Notice of Mortgage Payment Change                                  Page 2
                              IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEW JERSEY (CAMDEN)

In Re:   Michelle Lugo                                       Chapter: 13

                                                             Bankruptcy No.: 20-19144-ABA
                                     Debtor                  11 U.S.C. § 362



ARC Home LLC. (f/k/a WEI Mortgage LLC)
                                                   Movant
                            vs.
Michelle Lugo
                                                    Debtor
                            and
Isabel C. Balboa
                                                   Trustee
                                         RESPONDENTS


                                          CERTIFICATE OF SERVICE

         I hereby certify that I am over 18 years of age; and that service upon all interested parties, indicated below,
was made by sending true and correct copies of the Notice of Mortgage Payment Change electronically and/or via
First Class Mail, postage prepaid.

Date Served:

Isabel C. Balboa
Chapter 13 Trustee
Chapter 13 Standing Trustee
Cherry Tree Corporate Center
535 Route 38 - Suite 580
Cherry Hill, NJ 08002

U.S. Trustee
US Dept of Justice
Office of the US Trustee
One Newark Center Ste 2100
Newark, NJ 07102

Michelle Lugo
1 Liberty Trail
Delran, NJ 08075

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

         I hereby certify the foregoing to be true and correct under penalty of perjury.
Respectfully submitted,

 /s/ Chandra M. Arkema
Richard M. Squire, Esq.
M. Troy Freedman, Esq.
Chandra M. Arkema, Esq.
One Jenkintown Station, Suite 104
115 West Avenue
Jenkintown, PA 19046
215-886-8790
215-886-8791 (FAX)
rsquire@squirelaw.com
tfreedman@squirelaw.com
carkema@squirelaw.com
